Citation Nr: 1452421	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-31 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Legal sufficiency of the December 2008 claim of clear and unmistakable error (CUE) in May 1968 and September 2004 rating decisions denying the Veteran's claims for service connection for multiple palmar and plantar hyperkeratosis.

2.  Entitlement to an initial, noncompensable rating for residuals of palmar hyperkeratosis of the right hand, for accrued benefits purposes.

3.  Whether there was CUE in May 1968 and September 2004 rating decisions denying the Veteran's claims for service connection for multiple palmar and plantar hyperkeratosis (based on January 2011 and March 2014 claims).

4.  Entitlement to an effective date earlier than March 23, 2006 for the award of service connection for palmar hyperkeratosis of the left hand.

REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1956 to February 1960.  The Veteran died in January 2013 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2007 Decision Review Officer (DRO) decision which, inter alia, awarded service connection for palmar hyperkeratosis of the right hand and assigned an initial, noncompensable rating, effective March 23, 2006.  

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of these claims follows.

In a December 2006 rating decision, the agency of original jurisdiction (AOJ) granted service connection and assigned initial 30 percent ratings, each, for multiple palmar and plantar hyperkeratosis, claimed as keratoderma of the right and left foot.  Each grant of service connection was effective March 23, 2006.  In a September 2007 rating decision, the AOJ granted service connection and assigned an initial noncompensable rating for residuals of palmar hyperkeratosis of the right hand, effective March 23, 2006.  In October 2007, the Veteran's representative filed an notice of disagreement (NOD) with the initial rating assigned for residuals of palmar hyperkeratosis of the right hand.

In December 2008, the Veteran's then-representative filed a claim of CUE in the May 1968 and September 2004 rating decisions, which had denied the Veteran's claims for service connection for multiple palmar and plantar hyperkeratosis.

In February 2009, the AOJ granted service connection for palmar hyperkeratosis of the left hand and included it with the rating for palmoplantar keratoderma, previously evaluated as multiple plantar hyperkeratosis of the right foot, multiple plantar hyperkeratosis of the left foot, and residuals of palmar hyperkeratosis of the right hand.  An overall 60 percent rating was assigned, effective March 23, 2006.

In his December 2009 NOD with the effective date assigned for the award of service connection for palmar hyperkeratosis of the left hand, the Veteran indicated that he was seeking an effective date of March 4, 1968 for the 60 percent rating for palmar hyperkeratosis of the left hand, palmoplantar keratoderma of the right foot, multiple plantar hyperkeratosis of the left foot, and residuals of hyperkeratosis of the right hand.  The Board notes that, in the February 2009 rating decision, the AOJ included service-connected palmar hyperkeratosis of the left hand in the evaluation of the Veteran's palmoplantar keratoderma, and he did not file an NOD with the effective dates of the awards of service connection for multiple palmar and plantar hyperkeratosis, claimed as keratoderma of the right and left foot or for residuals of palmar hyperkeratosis, right hand, within one year of notice of the December 2006 and September 2007 rating decisions, respectively.  See 38 C.F.R. § 20.302(a) (2014) (a timely NOD must be filed within one year from the date that the AOJ mailed notice of the determination).   Accordingly, the Board has characterized the earlier effective date claim on appeal as reflected on the title page (consistent with the AOJ's adjudication of the claim).

In June 2010, the AOJ issued a statement of the case (SOC) as to an earlier effective date for the grant of service connection for palmar hyperkeratosis of the left hand and the claim of CUE.

In January 2011, the Veteran's attorney submitted more specific arguments to the Board as to the errors in the 1968 and 2004 rating decisions that had denied claims for service connection for multiple palmar and plantar hyperkeratosis.

In July 2011, the Board denied the Veteran's claim for an effective date earlier than March 23, 2006 for the award of service connection for palmar hyperkeratosis of the left hand, to include on the basis of CUE in May 1968 and September 2004 rating decisions.  The Board also noted that, in a September 2007 rating decision, the AOJ had granted service connection and assigned an initial, noncompensable rating for residuals of palmar hyperkeratosis of the right hand, effective March 26, 2006; and that, in October 2007, the Veteran's representative at that time filed an NOD with the initial rating assigned.  Accordingly, that matter was remanded for issuance of an SOC, and to afford him the opportunity to perfect an appeal.  

The Veteran subsequently appealed the July 2011 Board denial of the earlier effective date claim, to include on the basis of CUE, to the United States Court of Appeals for Veterans Claims (Court). 

In January 2013, the AOJ issued a SOC as to the claim for an initial, compensable rating for residuals of palmar hyperkeratosis of the right hand.

In January 2013, the Veteran died.  VA was notified of his death shortly thereafter.

In February 2013, the appellant (the Veteran's surviving spouse) requested that she be substituted for the Veteran in this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.  The Court granted the appellant's request for substitution for the Veteran in this appeal in approximately April 2013.

In February 2013, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to the claim for an initial compensable rating for residuals of palmar hyperkeratosis of the right hand.  The Board notes that the claims file does not contain the original substantive appeal, but rather reflects a February 2013 letter from the appellant's attorney indicating that the substantive appeal was attached.  In June 2014, the appellant's attorney provided VA a copy of the substantive appeal.  Although this substantive appeal did not reflect a date-stamp indicating timely receipt by VA, in light of the February 2013 letter and the apparent misplacement of the document by the AOJ, it has been accepted as timely by the Board.

In April 2013, the Court issued a Memorandum Decision, vacating the Board's July 2011 decision as to the denial of the Veteran's claim for an effective date earlier than March 23, 2006 for the award of service connection for palmar hyperkeratosis of the left hand, to include on the basis of CUE in May 1968 and September 2004 rating decisions (as alleged in a September 2008 claim), and remanding that matter to the Board for further proceedings consistent with the Memorandum Decision.  

The Board also notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran.  A review of the documents in Virtual VA reveals VA treatment records dated through December 2012; such documents were not considered by the AOJ.  However, these documents are not pertinent to the instant appeals.  The remaining documents in Virtual VA consist of various adjudicatory documents that are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS paperless file contains no documents at this time.

The Board's decision with respect to the matter of the legal sufficiency of the September 2008 claim of CUE in May 1968 and September 2004 rating decisions denying the Veteran's claims for service connection for multiple palmar and plantar hyperkeratosis, as well as the claim of entitlement to an initial compensable rating for residuals of palmar hyperkeratosis of the right hand, is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.

As final preliminary matters, the Board that, in its July 2011 decision, it was noted  that the Veteran had raised the issue of entitlement to a noncompensable rating for left hand palmar hyperkeratosis and that this issue had not been addressed by the AOJ.  As such, the matter had been referred to the AOJ for appropriate action.  Unfortunately, it does not appear that the AOJ has taken action on this referred claim.  As such, the Board is again referring this matter to the AOJ for appropriate action.

In addition, in a January 2013 statement, the appellant's attorney raised the issue of entitlement to service connection for non-small cell lung cancer.  The appellant's attorney also raised the issue of entitlement to dependency and indemnity compensation and accrued benefits in a February 2013 submission.  These claims have not been addressed by the AOJ.  As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.  Further, the Board notes the May 2013 request of the appellant's attorney that the pending claims be transferred to the Columbia RO; this request is also referred to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  By rating decision dated in May 1968, the AOJ denied service connection for multiple palmar and plantar hyperkeratosis.

3.  By rating decision dated in September 2004, the AOJ denied the petition to reopen the claim for service connection for multiple palmar and plantar hyperkeratosis.

4.  Other than generally disagreeing with the May 1968 and September 2004 rating decisions, the Veteran's December 2008 submission did not specifically set forth the AOJ's claimed error(s) of fact or law, the legal and factual basis for the claimed error(s), and why the result in the May 1968 and September 2004 rating decisions would have been manifestly different but for the alleged error(s).

5.  Effective March 23, 2006, the RO recharacterized disabilities previously characterized as residuals of palmar hyperkeratosis of the right hand (for which service connection had previously been granted and an initial 0 percent rating assigned, effective March 23, 2006), multiple plantar hyperkeratosis of the right foot, multiple plantar hyperkeratosis of the left foot and residuals of palmar hyperkeratosis of the right hand, as palmoplantar keratoderma, for which a 60 percent rating was assigned for the disease of keratinization under 38 C.F.R. § 4.118, Diagnostic Code 7824.

6.  There is no indication that the Veteran's residuals of palmar hyperkeratosis to the right hand involved additional impairment warranting evaluation under any different or separate diagnostic code(s).

7.  The applicable schedular criteria are adequate to rate the residuals of palmar hyperkeratosis of the right hand at all points pertinent to this appeal, and no claim for a TDIU due to that disability has been raised.


CONCLUSIONS OF LAW

1.  The Veteran, in a December 2008 submission, did not raise a legally sufficient claim of CUE in the May 1968 and September 2004 rating decisions denying the claim for service connection for multiple palmar and plantar hyperkeratosis.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014).

2.  The criteria for an initial, compensable rating for residuals of palmar hyperkeratosis of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.27, 4.31, 4.118 (2014), Diagnostic Codes 7802, 7805 (as in effect prior to October 23, 2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Regarding the Veteran's December 2008 claim of CUE in the May 1968 and September 2004 AOJ rating decisions, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in AOJ decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.   Livesay, 15 Vet. App. at 178-79.   Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   Notably, here, the CUE claim is being dismissed as legally insufficient.

As for the claim for higher rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

An August 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini). 

After the AOJ's award of service connection for palmar hyperkeratosis of the right hand, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A.          § 5103A.   See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a January 2013 SOC set forth the criteria for higher ratings for scars (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's service treatment records, Social Security Administration (SSA) records, VA outpatient treatment records and various private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, his former representative, and his attorney.  The Board finds that no further action with respect to either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran, and the appellant, as his substitute, have been notified and made aware of the evidence needed to substantiate these claims, the avenues through which such evidence might be obtained, and the allocation of responsibilities between him- and herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on these matters..  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  December 2008 CUE claim

By way of history, in a May 1968 rating decision, the AOJ denied the Veteran's claim for service connection for multiple palmar and plantar hyperkeratosis.   In addition, in a September 2004 rating decision, the AOJ denied the Veteran's petition to reopen a claim for service connection for multiple palmar and plantar hyperkeratosis.  In a February 2009 rating decision, the AOJ granted the Veteran's claim for service connection for left hand palmar hyperkeratosis and combined this disability with the evaluation for palmoplantar keratoderma, effective March 23, 2006.

In December 2008, the AOJ received a statement from the Veteran's former representative claiming that the May 1968 and September 2004 rating decisions contained clear and unmistakable error.  No specific argument was provided in support of this claim outside of the general assertion that service connection for this disability should have been awarded in these decisions.

In its April 2013 Memorandum Decision, the Court determined that there was no basis on which to conclude that this December 2008 submission constituted a valid motion for revision on the basis of CUE.  The Court further concluded that the Board erred in assessing the merits of the request for revision based on CUE as to the left hand palmar hyperkeratosis and finding that the Board should have dismissed the request as to the claim without prejudice as to refiling.  Finally, the Court found that the Board erred in considering the Veteran's January 2011 submission as a request for revision on the basis of CUE in the first instance as the AOJ had not first adjudicated the specific arguments made in support of a finding of CUE.  The Court then set aside the Board's July 2011 decision as to the denial of the Veteran's motion for revision based upon CUE and remanded the matter for further proceedings consistent with the Memorandum Decision.

Considering the claim in light of the Court's April 2013 Memorandum Decision and governing legal authority, the Board finds the Veteran's December 2008 claim of   CUE is legally insufficient and has not been plead with the specificity required. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In the present case, while the Veteran had generally asserted that service connection should have been awarded in the May 1968 and September 2004 rating decisions, he did not state the error that he found with either rating decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. At 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Although the Veteran's assertions in the December 2008 submission were suggestive of an allegation of CUE in the May 1968 and September 2004 rating decisions as he had claimed that the AOJ erred by denying service connection for palmar and plantar hyperkeratosis, the Board finds that he has not plead CUE with sufficient specificity to be considered a valid claim of CUE. 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that: 

[M]erely to aver that there was CUE in a case is not sufficient to raise the issue. . . . CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . . . If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. At 43-44 (emphases added).   Here, the Veteran's allegation simply does not meet the criteria noted above, as he had not stated with any specificity what he found to be the alleged error in the March 1968 and September 2004 AOJ rating decisions. 

In sum, the Board finds that the Veteran has not presented a valid claim of CUE in the AOJ's May 1968 and September 2004 rating decisions.  Other than essentially disagreeing with the AOJ's denials of his claim in the December 2008 submission, he has not identified any specific error(s) of fact or law in the AOJ's decision or the legal or factual basis for any such error(s), nor has he explained why the result would have been different but for the alleged error.
Under these circumstances, and in consideration of the Court's April 2013 Memorandum Decision, the Board must conclude, consistent with the above, that a properly plead claim of CUE has not been presented, and that the claim of CUE must be dismissed, without prejudice.   See Simmons v. Principi, 17 Vet. App. 104, 114-16 (2003); Luallen, 8 Vet. App. at 96.

III. Compensable  Rating for 
Palmar Hyperkeratosis of the Right Hand

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

 A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.  

As discussed in the Introduction, the AOJ granted service connection and assigned an initial, noncompensable rating for residuals of palmar hyperkeratosis of the right hand, effective March 23, 2006.  Such rating was assigned by analogy under the diagnostic codes for superficial scars and scars with limitation of motion of the affected part.  See 38 C.F.R. §§ 4.20, 4.27.    

The Board notes, at the outset, that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars). 

As the Veteran's claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran, the appellant, or the attorney had not specifically requested consideration of this claim under the October 23, 2008, revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.

Also pertinent to this claim, the Board points out (as noted in the Introduction, above), in a February 2009 rating decision, the AOJ recharacterized the service-connected disabilities of residuals of palmar hyperkeratosis of the right hand, along with the service-connected disabilities of multiple plantar hyperkeratosis of the right foot, multiple plantar hyperkeratosis of the left foot and residuals of palmar hyperkeratosis of the right hand, as palmoplantar keratoderma; and assigned the disability the maximum, 60 percent rating for a disease of keratinization under 38 C.F.R. § 4.118, former Diagnostic Code 7824, effective March 23, 2006.  
Although the appellant generally contends that a higher rating is warranted for the Veteran's residuals of palmar hyperkeratosis of the right hand, in this case, there is competent, credible indication whatsoever that  the Veteran's residuals of palmar hyperkeratosis of the right hand involved impairment in addition to that compensated for the disease of keratinization under former Diagnostic Code 7824, so as to warrant evaluation of the hand disability, alone, under any different or separate diagnostic code(s).  

Under former Diagnostic Code 7802, scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  38 C.F.R.           § 4.118.

Under former Diagnostic Code 7805, other scars are rated based on limitation of function of the affected part.  38 C.F.R. § 4.118.  

In this regard, there is no indication that the Veteran's palmar hyperkeratosis of the right hand involved an area of either 144 square inches or six square inches.  Notably, the January 2007 VA examiner found that there were six or eight callous lesions present, each measuring up to one cm.  Further, the October 2008 VA examiner found that there was no limitation of motion in the right hand fingers.  There is no indication that the Veteran's palmar hyperkeratosis was unstable, as he had reported removing these growths with a razor blade in a January 2007 VA examination, while his brother reported in a May 2006 statement that the Veteran had pared down the growths on his palms with a razor blade or pocket knife.  Similarly, an April 2006 statement from the Veteran's friend described the Veteran cutting off "knots" on his hands with a razor blade.  Finally, the Veteran did not report that his palmar hyperkeratosis of the right hand was painful, that such encompassed an area that exceeded either 144 square inches or six square inches, or that such were unstable.  The disability also was not shown by lay or medical evidence to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule.

As such, at no point prior to or after the AOJ rated the hand as part of a disease process affecting the right hand and both feet, were the criteria for a compensable, schedular rating  under any potentially applicable diagnostic code  met, and the AOJ appropriately initially rated the disability as noncompensable.  See 38 C.F.R. § 4.31.  

Additionally, the Board finds that at no pertinent point were the residuals of palmar hyperkeratosis of the right hand shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.         § 3.321(b)(1) (cited in the January 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the residuals of palmar hyperkeratosis of the right hand for the period under consideration.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there were no additional residuals of palmar hyperkeratosis of the right hand that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that, in a March 2007 rating decision, the AOJ awarded entitlement to a TDIU based upon the Veteran's lumbar spine disorder and other unspecified service-connected disabilities.  However, the Veteran did not allege being unable to obtain and maintain gainful employment due to his residuals of palmar hyperkeratosis of the right hand and the record does not otherwise suggest such an inability.  As such, consideration of a TDIU due to the right hand disability in connection with the higher rating claim on appeal is not warranted. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the residuals of palmar hyperkeratosis of the right hand, pursuant to Fenderson, and that the claim for higher rating must be denied.  Although the Board has considered the applicability of the benefit-of-the-doubt doctrine, the Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for the disability under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

The December 2008 claim of CUE in the May 1968 and September 2004 rating decisions denying claims for service connection for multiple plantar and plantar hyperkeratosis is dismissed without prejudice.

An initial, compensable rating for residuals of palmar hyperkeratosis of the right hand is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on remaining claims on appeal.

With regard to the matter of whether there was CUE in the May 1968 and September 2004 rating decisions denying the Veteran's claims for service connection for multiple palmar and plantar hyperkeratosis, and as discussed above, in the April 2013 Memorandum Decision, the Court found that the Board committed error in adjudicating the claim received in January 2011.  Specifically, the Court found that the AOJ had not adjudicated the specific arguments presented in the January 2011 submission and that the Board had erred in doing so in the first instance.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request).  As such, the Board has no choice but to remand the January 2011 claim of CUE to the AOJ for consideration in the first instance.  The Board is bound by the findings contained in the Memorandum Decision by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

The Board also notes that the appellant's attorney submitted an additional claim of CUE in March 2014 and that such has not yet been adjudicated by the AOJ.  In light of the Court's January 2011 Memorandum Decision and the above discussion, the appellant's March 2014 claim of CUE in the May 1968 and September 2004 rating decision is also remanded to the AOJ for initial consideration.

A favorable determination in the appellant's claim of CUE could, potentially, render the claim for an earlier effective date for the award of service connection for palmar hyperkeratosis of the left hand moot.  Thus, the remaining CUE claim is inextricably intertwined with the claim for an earlier effective date and must be adjudicated by the AOJ prior to the Board's adjudication of the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

As AOJ adjudication of the January 2011 and March 2014 claims of CUE, in the first instance, is warranted, Board consideration of the claim for an earlier effective date, at this juncture, would be premature; hence, this matter must be remanded, as well.  The Board also notes that, if the claim of CUE based on the January 2011 and March 2014 filings is denied, the AOJ must afford the appellant the opportunity to perfect an appeal as to such matter.

Accordingly, these matters are hereby REMANDED for the following action:

1.  After accomplishing any appropriate notification and or development action with respect to the claim of CUE based on January 2011 and March 2014 filings, adjudicate this claim in light of all pertinent evidence and legal authority.

2.  If the claim is denied, the appellant and her attorney must be notified of the denial of the claim and advised of the appellant's appellate rights.

The appellant and her attorney are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the appellant must be afforded the appropriate time period in which to do so, the appellant should perfect an appeal of the claims, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

3.  Then, after completing the above actions, and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to an effective date earlier than March 23, 2006 for the award of service connection for palmar hyperkeratosis of the left hand, if this claim has not been rendered moot.

4.   If the claim for an earlier effective date is denied, furnish to the appellant and her attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The claims file should not be returned to the Board until after the appellant has either perfected an appeal of her CUE claim, or the time period for doing so has expired, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


